COURT OF APPEALS
                                                                30-CV
                            SECOND DISTRICT OF TEXAS
                                    FORT WORTH


                                 NO. 02-12-00492-CV



R&M FAMILY LIMITED                                                     APPELLANT
PARTNERSHIP
                                          V.


STEVE K. FLORY; JORGE E.                                               APPELLEES
CANSECO; COLUMBIA
BROKERAGE INVESTMENTS,
INC.; CCC MONTERY PARTNERS,
LP; CBIF LIMITED PARTNERSHIP;
AND COLUMBIA AIRPORT LLC




           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY




                                      ORDER




         We have considered appellant's "Unopposed Motion To Extend Briefing

Date."


         The motion is GRANTED.      The appellant's brief is ordered due Thursday,

March 21, 2013.

         The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

         DATED January 23, 2013.

                                                     PER CURIAM